DETAILED ACTION
In Applicant’s Response filed 4/28/2021, Applicant amended claims 1, 12 and 14; and added new claims 16-17. Claims 9, 13 and 15 have been cancelled. Claims 1-8, 10-12, 14 and 16-17 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Travis Boone on 8/30/2021.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A bandage securing device comprising a first sheet  part, a second sheet part, and a third sheet part, wherein  said first and second sheet parts are connected to each other along a connection line extending in a width direction  such that said first and second sheet parts form a monolithic integrated sheet and said connection line forms a folding line, wherein said first and second sheet parts are arranged to overlap each other, thereby forming a jaw-like structure in a longitudinal direction, and wherein said third sheet part is connected to said first and second sheet parts via said connection line and extends away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, wherein at least one of said first and second sheet parts  is provided with at least one first adherent fastening layer on an internal surface facing said overlap, and wherein said bandage securing device further comprises at least one second adherent fastening layer on an external surface, not facing said overlap, said at least one first and second adherent fastening layers being arranged to detachably connect to a bandage, wherein  said at least one first and second adherent fastening layers each comprise a plurality of  hooks configured to engage  with thread or yarn loops formed in a material of  said bandage to form a detachable hook-and-loop connection, wherein at least one of said first and second sheet parts being provided with one of said at least one first  wherein said non-adherent surface area is arranged on the same surface as said at least one first and second adherent fastening layers at a location on  said at least one first and second sheet parts being  directly adjacent to said connection line.

2. The bandage securing device of claim 1, wherein both of said first and second sheet parts have an extension in a width direction corresponding to at least a greater part of the width of  said bandage.

CANCEL claim 3

4. The bandage securing device of claim  1, wherein  said at least one second adherent fastening layer is arranged on a surface of said third sheet part.

CANCEL claims 6 and 7

8. The bandage securing device of claim 1, wherein at least one, and preferably both, of  said at least one first and second adherent fastening layers have an extension in the width direction  corresponding to the width of  said first and second sheet parts on which they are arranged.

CANCEL claim 12

14. A bandage assembly comprising:
a bandage, formed of an elongate fabric material, made of an elastic material, woven or knitted from threads or yarns; and
a bandage securing device comprising a first sheet  part, a second sheet part, and a third sheet part, wherein  said first and second sheet parts are connected to each other along a connection line extending in a width direction  such that said first and second sheet parts form a monolithic integrated sheet and said connection line forms a folding line, wherein said first and second sheet parts are arranged to overlap each other, thereby forming a jaw-like structure in a longitudinal direction, and wherein said third sheet part is connected to said first and second sheet parts via said connection line and extends away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, wherein at least one of said first and second sheet parts  is provided with at least one first adherent fastening layer on an internal surface facing said overlap, and wherein said bandage securing device further comprises at least one second adherent fastening layer on an external surface, not facing said overlap, said at least one first and second adherent fastening layers being arranged to detachably connect directly to an outer surface of the bandage, wherein  said at least one first and second adherent fastening layers each comprise a plurality of  hooks configured to engage  with thread or yarn loops formed by the threads or yarns of the elongate fabric material of the bandage to  connection, wherein at least one of said first and second sheet parts being provided with one of said at least one first and second adherent fastening layers on a surface thereof further comprises a non-adherent surface area, not being provided with said at least one first and second adherent fastening layers, wherein said non-adherent surface area is arranged on the same surface as said at least one first and second adherent fastening layers at a location on said at least one first and second sheet parts being directly adjacent to said connection line.

16. A bandage securing device comprising a first sheet  part, a second sheet part, and a third sheet part, wherein  said first and second sheet parts are connected to each other along a connection line extending in a width direction  such that said first and second sheet parts form a monolithic integrated sheet and said connection line forms a folding line, wherein said first and second sheet parts are arranged to overlap each other, thereby forming a jaw-like structure in a longitudinal direction, and wherein said third sheet part is connected to said first and second sheet parts via said connection line and extends away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, wherein at least one of said first and second sheet parts  is provided with at least one first adherent fastening layer on an internal surface facing said overlap, and wherein said bandage securing device further comprises at least one second adherent fastening layer on an external surface, not facing said overlap, said at least one first and second adherent fastening layers being arranged to detachably connect to a bandage, wherein  said at least one first and second adherent fastening layers each comprise a  hooks configured to engage  with thread or yarn loops formed in a material of  said bandage to form a detachable hook-and-loop connection, wherein said at least one first and second sheet parts being provided with  said at least one first adherent fastening layer on a surface thereof further comprises a non-adherent surface area, not being provided with said at least one first adherent fastening layer, wherein said non-adherent surface area is arranged on the same surface as said at least one first adherent fastening layer at an end of  said at least one first and second sheet parts being opposite to said connection line.

17. A bandage securing device comprising a first sheet  part, a second sheet part, and a third sheet part, wherein  said first and second sheet parts are connected to each other along a connection line extending in a width direction  such that said first and second sheet parts form a monolithic integrated sheet and said connection line forms a folding line, wherein said first and second sheet parts are arranged to overlap each other, thereby forming a jaw-like structure in a longitudinal direction, and wherein said third sheet part is connected to said first and second sheet parts via said connection line and extends away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, wherein at least one of said first and second sheet parts  is provided with at least one first adherent fastening layer on an internal surface facing said overlap, and wherein said bandage securing device further comprises at least one second adherent fastening layer on an external surface, not facing said overlap, said at least one first and second adherent fastening layers being arranged to detachably connect to a bandage,  said at least one first and second adherent fastening layers each comprise a plurality of  hooks configured to engage  with thread or yarn loops formed in a material of  said bandage to form a detachable hook-and-loop connection, wherein at least one of said first and second sheet parts being provided with one of said at least one first and second adherent fastening layers on a surface thereof further comprises a first non-adherent surface area, not being provided with said at least one first and second adherent fastening layers,  wherein said non-adherent surface area is arranged on the same surface as said at least one first and second adherent fastening layers at an end of said at least one first and second sheet parts being opposite to said connection line, and a second non-adherent surface area, not being provided with said at least one first and second adherent fastening  layers,  wherein said second non-adherent surface area is arranged on the same surface as said at least one first and second adherent fastening layers at a location on  said at least one first and second sheet parts being directly adjacent  to said connection line.

ADDITIONAL CLAIM AMENDMENTS:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. In an effort to provide compact examination and advance prosecution of this case, the Examiner attempted to contact the attorney on 9/11/2021 to discuss the additional amendment provided below but was unable to reach the attorney directly. Due to 
	In claim 5, line 1: “claim 3” has been changed to —claim 1—.

Allowable Subject Matter
Claims 1-2, 4-5, 8, 10-11, 14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1, 14, 16 and 17 could either not be found or was not suggested in the prior art of record. 
With respect to claims 1 and 14, the subject matter not found was a non-adherent surface area arranged on the same surface as said at least one first and second adherent fastening layer at a location on said at least one first and second sheet parts being directly adjacent to said connection line and a third sheet part connected to said first and second sheet parts via said connection line and extending away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, in combination with the other elements in the claims.
With respect to claim 16, the subject matter not found was a non-adherent surface area arranged on the same surface as said at least one first adherent fastening layer at an end of said at least one first and second sheet parts being opposite to said connection line, and a third sheet part connected to said first and second sheet parts via said connection line and extending away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, in combination with the other elements in the claims.
claim 17, the subject matter not found was a non-adherent surface area arranged on the same surface as said at least one first and second adherent fastening layers at an end of said at least one first and second sheet parts being opposite to said connection line, and a second non-adherent surface area arranged on the same surface as said at least one first and second adherent fastening layers at a location on said at least one first and second sheet parts being directly adjacent to said connection line, and a third sheet part connected to said first and second sheet parts via said connection line and extending away from said overlap, said third sheet part comprising a textured or corrugated surface forming a gripping handle, in combination with the other elements in the claims.
	The closest prior art of record is Israel et al (US 2007/0124899) which discloses a bandage securing device (100; figs 1 and 4) that is configured substantially as recited in the claims. Specifically, Israel discloses that entire surfaces of its strap members can be provided with hook-type fastening material or that, alternatively, only portions thereof are provided with the fasteners (para [0018]). Israel does not, however, specifically disclose that non-adherent areas are provided on the same surface(s) as the fastening layer(s) at a location on the straps that is directly adjacent to a connection line where the straps are coupled to each other (as recited in claims 1, 14 and 17) or at a location at an end of the straps, opposite to the connection line (as recited in claims 16 and 17). Applicant’s disclosure indicates that the specific location of the non-adherent surface areas is a critical aspect of the claimed invention. Specifically, Applicant’s disclosure indicates that providing a non-adherent surface directly adjacent to the connection line is critical because such a configuration reduces the risk of the end of the bandage becoming unraveled when the device is attached/detached multiple times a textured or corrugated surface forming a gripping handle. Thus, for at least these reasons, Israel fails to disclose or suggest the subject matter of claims 1, 14, 16 or 17.
	Gitterman, III (US 5785011) teaches a device having a non-adherent surface on the same surface as the fastener and located directly adjacent to the connection line (fastener 24 is provided on the interior surface of strap 20 but is not provided at the area directly adjacent to coupling area 22 as shown in fig 1; see annotated fig 1 below) but Gitterman does not have a non-adhesive surface at the end (i.e. opposite to element 22; fig 1) and there is no third sheet part having a textured or corrugated surface forming a gripping handle because the area next to coupling 22 is a loop configured for attaching to an anchor clasp 16 and is not a textured/corrugated sheet configured as a gripping handle. Thus, for at least these reasons, Gitterman fails to overcome the deficiencies of Israel and does not disclose or suggest the subject matter of claims 1, 14, 16 or 17.
ANNOTATED FIG 1 OF Gitterman (US 5785011)

    PNG
    media_image1.png
    418
    675
    media_image1.png
    Greyscale

	Flynn (US 4862563) teaches a device having non-adherent surfaces directly adjacent to a connection line and at locations on the ends of elements 15 and 17 opposite to the connection line (see fig 3 and annotated fig 3 below). Flynn does not, however, teach a third sheet part having a textured or corrugated surface forming a gripping handle because element 12 is the main body forming the center of a strap, not a handle (see i.e. fig 4). Thus, for at least these reasons, Flynn fails to overcome the deficiencies of Israel and does not disclose or suggest the subject matter of claims 1, 14, 16 or 17.
ANNOTATED FIG 3 of Flynn (US 4862563)
    PNG
    media_image2.png
    456
    687
    media_image2.png
    Greyscale

Ingimundarson et al (US 2014/0081189) teaches a bandage securing device in figures 19-21 which includes a third sheet part (150; fig 20) but this element is not disclosed as having a textured or corrugated surface and it does not form a gripping handle because it is used as a fastener to close the belt about a user’s waist as shown in figure 19. Additionally, the overlapping elements 156 and 160 do not have non-adherent surfaces at the ends or adjacent to the connection line 154 (fig 20). Thus, for at least these reasons, Ingimundarson fails to overcome the deficiencies of Israel and does not disclose or suggest the subject matter of claims 1, 14, 16 or 17.
	Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of independent claims 1, 14, 16 and 17.
Claims 2, 4-5, 8, 10 and 11 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786